DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 8/4/2021. As directed by the amendment: claims 29 and 34 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 10-11, 21-22, 29, 33-,36, 38-44 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 21-22, 33, 36, 39, 40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overment (US Patent 3,108,595 A).
Regarding claim 1, Overment discloses an intraluminal tube (10, Figs. 1-2) comprising: 
a flexible, elongated tube (12, Claim 2, Col 2, lines 53-58) having a proximal portion (18), a distal portion (Location of 29) configured to be disposed inside of an internal cavity of a patient (Col 1, lines 10-12), and a sidewall (Wall of 12) defining a lumen (Interior of 12) extending from the proximal portion to the distal portion (Fig. 1), the distal portion defining a plurality of openings (29) that are spaced longitudinally and/or circumferentially from one another along the distal portion and are in fluid communication with the lumen (Fig. 1); and 
a plurality of deployable tines (22), each coupled to the elongated tube and disposed outside the sidewall of the distal portion (Fig. 1); 
where each of the plurality of deployable tines is moveable from a collapsed state (Fig. 1) to a deployed state (Fig. 2) in which a portion of the deployable tine extends laterally away from the distal portion of the elongated tube (Fig. 2); and 
where deployment of each of the plurality of deployable tines is achieved at least in part through displacement of one end of the deployable tine relative to an opposite end of the deployable tine in a direction along the elongated tube (Figs. 1-2).
Regarding claim 4, Overment discloses an intraluminal tube (10, Figs. 1-2) comprising: 
a flexible, elongated tube (12, Claim 2, Col 2, lines 53-58) having a proximal portion (18), a distal portion (Location of 19) configured to be disposed inside of an internal cavity of a patient (Col 1, lines 10-12), and a sidewall (Wall of 12) defining a lumen (Interior of 12) extending from the proximal portion to the distal portion (Fig. 1), the distal portion defining a plurality of openings (29) that are spaced longitudinally and/or circumferentially from one another along the distal portion and are in fluid communication with the lumen (Fig. 1); and 
a plurality of deployable tines (22), each coupled to the elongated tube and disposed outside the sidewall of the distal portion (Fig. 1); 
where each of the plurality of deployable tines: 
is moveable from a collapsed state (Fig. 1) to a deployed state (Fig. 2) in which a portion of the deployable tine extends laterally away from the distal portion of the elongated tube (Fig. 2); and 
comprises a distal end (End of 22 close to what 27 is pointing to in Fig. 2) and a proximal end (End of 22 away from what 27 is pointing to in Fig. 2), the distal end being coupled in fixed relation to the distal portion of the elongated tube (Figs. 1-2), and the proximal end being disposed closer to the distal portion of the elongated tube than to the proximal portion of the elongated tube when the tine is in the collapsed state (Fig. 1).
Regarding claim 21, Overment disclose the intraluminal tube of claim 1, where a majority of each of the plurality of deployable tines lies adjacent to the distal portion of the elongated tube when the deployable tine is in the collapsed state (Fig. 1).
Regarding claim 22, Overment disclose the intraluminal tube of claim 1, where the portion of each of the plurality of deployable tines that extends laterally away from the distal portion of the elongated tube does not directly contact the portion of any other of the plurality of deployable tines that extends laterally away from the distal portion of the elongated tube when the deployable tine is in the deployed state (Figs. 2-3).
Regarding claim 33, Overment disclose the intraluminal tube of claim 4, where deployment of each of the plurality of deployable tines is achieved at least in part through displacement of the proximal end of the deployable tine relative to the distal end of the deployable tine in a direction along the elongated tube (Figs. 1-2).
Regarding claim 36, Overment disclose the intraluminal tube of claim 4, where the portion of each of the plurality of deployable tines that extends laterally away from the distal portion of the elongated tube does not directly contact the portion of any other of the plurality of deployable tines that extends laterally away from the distal portion of the elongated tube when the deployable tine is in the deployed state (Fig. 2).
Regarding claim 39, Overment disclose the intraluminal tube of claim 1, where the distal portion comprises a transverse dimension and a tip, and a distance between the tip and a most-proximal one of the plurality of openings furthest from the tip is between 7 and 20 times the transverse dimension of the distal portion.
Regarding claim 40, Overment disclose the intraluminal tube of claim 1, where each of the plurality of deployable tines lies substantially within a cross-sectional perimeter of the elongated tube when the deployable tine is in the collapsed state (Fig. 1).
Regarding claim 42, Overment disclose the intraluminal tube of claim 4, where each of the plurality of deployable tines lies substantially within a cross-sectional perimeter of the elongated tube when the deployable tine is in the collapsed state (Fig. 1).
Regarding claim 43, Overment disclose the intraluminal tube of claim 1, where each of the tines has: 
an outer surface (Fig. 3); and 
a cross-section (Fig. 3), taken perpendicularly to a length of the tine, that has a convex portion defined by the outer surface (Fig. 3).
Regarding claim 44, Overment disclose the intraluminal tube of claim 4, where each of the tines has: 
an outer surface (Fig. 3); and 
a cross-section (Fig. 3), taken perpendicularly to a length of the tine, that has a convex portion defined by the outer surface (Fig. 3).
Allowable Subject Matter
Claim 29 is allowed.
Claims 2-3, 10-11, 34-35, 38, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 contains allowable subject matter because the prior art cannot be modified to incorporate where the sidewall of the distal portion defines a plurality of longitudinal grooves, and the plurality of deployable tines are each disposed in a different one of the plurality of the longitudinal grooves when the plurality of deployable tines are in the collapsed state. Because claim 2 contains allowable subject matter, dependent claim 3 also contains allowable subject matter for the same reasons above.
Claim 10 contains allowable subject matter because the prior art cannot be modified to incorporate comprising a flexible cable coupled to the plurality of deployable tines and configured to selectively deploy or collapse the plurality of deployable tines, at least a portion of the flexible cable movably disposed in the elongated tube. Because claim 10 contains allowable subject matter, dependent claim 11 also contains allowable subject matter for the same reasons above. 
Regarding claim 19, the closest prior art of record is US Patent 9,597,108 B2 to Anh. In particular, Anh discloses a method for providing access to an internal cavity of a patient comprising: 
inserting a distal portion of a flexible, elongated tube having a sidewall defining a lumen into the internal cavity, the distal portion defining a plurality of openings that are: 
spaced longitudinally and/or circumferentially from one another along the distal portion; and 
in fluid communication with the lumen; 
deploying a plurality of deployable tines, the plurality of deployable tines coupled to the elongated tube such that a distal end of each of the tines is coupled to the distal portion of the elongated tube, a proximal end of each of the tines is attached to a sheath that surrounds at least a section of the distal portion of the elongated tube and is disposed closer to the distal portion of the elongated tube than to a proximal portion of the elongated tube, and the plurality of deployable tines are disposed outside the sidewall of the distal portion, the deploying such that a portion of each of the plurality of deployable tines extends laterally away from the elongated tube to prevent occlusion of the plurality of openings; and 
applying suction through the elongated tube.
However, Anh fails to teach, disclose or render obvious "a proximal end of each of the tines is attached to a sheath that surrounds at least a section of the distal portion of the elongated tube" in addition to other limitations.
 Claim 34 contains allowable subject matter because the prior art cannot be modified to incorporate a distance between the portion of the deployable tine and the distal portion of the elongated tube increases as the portion of the deployable tine extends laterally away from the distal portion of the elongated tube; and the plurality of deployable tines each define an interior channel configured to be in fluid communication with a fluid source, the fluid source configured to cause movement of the deployable tine between the collapsed state and the deployed state. Because claim 34 contains allowable subject matter, dependent claim 38 also contains allowable subject matter for the same reasons above.
Claim 35 contains allowable subject matter because the prior art cannot be modified to incorporate comprising a flexible cable coupled to the plurality of deployable tines and configured to selectively deploy or collapse the plurality of deployable tines, at least a portion of the flexible cable movably disposed in the elongated tube. 
Claim 35 contains allowable subject matter because the prior art cannot be modified to incorporate where the sidewall of the distal portion defines a plurality of longitudinal grooves, the plurality of openings being disposed in the plurality of longitudinal grooves, and the plurality of deployable tines are each disposed in a different one of the plurality of the longitudinal grooves when the plurality of deployable tines are in the collapsed state.
Response to Arguments
Applicant’s arguments, see page 8, part C, filed 8/4/2021, with respect to claim 29 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783